UNPUBLISHED

UNITED STATES COURT OF APPEALS
                 FOR THE FOURTH CIRCUIT


KIM A. THOMAS,                          
                 Plaintiff-Appellant,
                 v.
                                                  No. 02-1066
NATIONWIDE MUTUAL INSURANCE
COMPANY,
              Defendant-Appellee.
                                        
           Appeal from the United States District Court
            for the District of Maryland, at Greenbelt.
                 Peter J. Messitte, District Judge.
                        (CA-00-3335-PJM)

                      Submitted: August 29, 2002

                       Decided: October 3, 2002

  Before WIDENER, WILKINS, and MICHAEL, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                             COUNSEL

Lisa Alexis Jones, JONES & TOWNS, P.L.L.C., Washington, D.C.,
for Appellant. Patricia McHugh Lambert, Steven B. Schwartzman,
HODES, ULMAN, PESSIN & KATZ, P.A., Towson, Maryland, for
Appellee.
2             THOMAS v. NATIONWIDE MUTUAL INSURANCE
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                             OPINION

PER CURIAM:

   Kim A. Thomas appeals the district court’s order granting sum-
mary judgment to Nationwide Mutual Ins. Co. ("Nationwide") in this
employment discrimination case under Title VII of the Civil Rights
Act of 1964, as amended, and 42 U.S.C. § 1981 (2000). On appeal,
Thomas maintains that the district court erred in finding that she
failed to make out a prima facie case of race and gender discrimina-
tion and that, in any event, she could not show that Nationwide’s
legitimate, non-discriminatory reasons for the challenged actions were
pretextual.

   This court reviews a district court’s order granting summary judg-
ment de novo and views the facts in the light most favorable to the
nonmoving party. Scheduled Airlines Traffic Offices, Inc. v. Objec-
tive, Inc., 180 F.3d 583, 590-91 (4th Cir. 1999). Summary judgment
is appropriate when no genuine issue of material fact exists and the
moving party is entitled to judgment as a matter of law. Fed. R. Civ.
P. 56(c). Once the moving party discharges its burden by showing
there is an absence of evidence to support the nonmoving party’s
case, Celotex Corp. v. Catrett, 477 U.S. 317, 325 (1986), the nonmov-
ing party must come forward with specific facts showing there is a
genuine issue for trial. Matsushita Elec. Indus. Co. v. Zenith Radio
Corp., 475 U.S. 574, 587 (1986). Summary judgment will be granted
unless a reasonable jury could return a verdict for the nonmoving
party on the evidence presented. See Anderson v. Liberty Lobby, Inc.,
477 U.S. 242, 247-48 (1986).

   In light of the arguments raised on appeal, we have reviewed the
transcript of the court’s hearing on the motion for summary judgment
and the other materials submitted in the joint appendix, and find no
reversible error. Accordingly, we affirm on the reasoning of the dis-
trict court. See Thomas v. Nationwide Mutual Ins. Co., No. CA-00-
              THOMAS v. NATIONWIDE MUTUAL INSURANCE                 3
3335-PJM (D. Md. Dec. 12, 2001) (granting Nationwide’s motion for
summary judgment for the reasons stated from the bench). (J.A. at
916-33). We dispense with oral argument because the facts and legal
contentions are adequately presented in the materials before the court
and argument would not aid the decisional process.

                                                         AFFIRMED